DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed July 4, 2021, with respect to rejection of claims 3, 4 and 12 under 35 U.S.C. 112, second and fourth paragraphs, have been fully considered and are persuasive in-part.  The rejection of claims 3, 4 and 12 under 35 U.S.C. 112, second and fourth paragraphs has been withdrawn in-part. In particular, said rejections of claims 3 and 4 are withdrawn. Said rejections of claim 12 are maintained herein below.  Applicant argues that claim 12 is directed to connections for first and second seamless parts to one another. However, this appears inaccurate. Dependent claim 14 (not rejected) appears to be directed to connections for first and second seamless parts to one another, while claim 12 (rejected) states [is directed to], “the medical device is adapted to be fixated to the femoral bone…”   
Applicant's arguments filed July 4, 2021 with respect to rejections under 35 U.S.C. 103(a) have been fully considered but they are not persuasive.
Applicant argues that applied prior art to Lamborne et al. U.S. publication no. 20080177306 A1 is not relevant to the claimed invention.  Applicant further argues that there is no rational underpinning for application of the Lambrone reference in the applied rejection and that Lambrone is applied in the rejection using impermissible hindsight from Applicant’s own application.
Examiner disagrees.  In response to Applicant's argument that Lamborne is non-analogous art, it has been held that a prior art reference must either be in the field of Applicant’s In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lamborne appears to be both from the field of Applicant’s endeavor, namely bone implants, and reasonably pertinent to the particular problem with which the Applicant was concerned, namely selection of an adjustable bone/implant retention member (e.g., see at least paragraph [0083], etc. of Lamborne).  Moreover, in response to Applicant's argument that Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Among other things, in this particular situation Lambrone is applied in the rejection to show art recognized substitution of equivalents known for the same purpose, namely express art recognition for use of a bolt, screw, wire, band or cord, as known from the same purpose of selection of adjustable bone/implant retention device (see at least paragraphs [0083]-[0084] of Lambrone).  MPEP 2144.06 discusses the application of Art Recognized Equivalence for the Same Purpose as being a proper application of the prior art that is neither hindsight nor lacking of rational underpinning for formation of the rejection. 
Applicant fails to particularly point out any supposed errors with respect to the double patenting rejection. The double patenting rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the features of the claimed fixation element of dependent claim 12 further limits independent claim 1, upon which claim 12 depends. For example, is the fixation element a through-going fixation element? Moreover, screw, pin, form fitting, welding, adhesive, a ball mounted into a bowl and a male portion of one fixation part mounted into a female portion of another fixation part, fail to further limit the new requirement recited in claim 1, namely the fixation element is a band, wire or cord.  Moreover, claim requirement of a wire and a band merely repeat the limitations now required by amended independent claim 1.
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  For at least the reasons described under 35 U.S.C. 112, second paragraph, above, claim 12 fails to properly further limit independent claim 1, upon which each depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

With respect to claim rejections under 35 U.S.C. 103 below, it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  In re Hutchinson, 69 USPQ 138.  Indeed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 1, 3, 5, 7, 8, 12, 14, 16, 17, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clemow et al. U.S. publication no. 2006/0155380 A1 (“Clemow”) in view of McDowell U.S. patent no. 6,171,340 B1 in view of Aram et al. U.S. .
Regarding claims 1, 12 and 28, Clemow discloses a medical device for implantation in a knee joint of a human patient (e.g., figures; title), the medical device comprising: a first seamless part (i.e., "first femoral module”) adapted to be placed at the right portion of a distal portion of the femoral bone (e.g., see at least paragraphs [0026]-[0028], [0031]-[0032] and [0034]), the first seamless part (i.e., “first femoral module”) having a curved outer surface (i.e., “bearing surface”) extending along a first frontal to dorsal curved length axis extending along a functional movement of the knee joint (e.g., see at least paragraphs [0030] and [0034]), and wherein said first seamless part comprises an inner surface (i.e., "femoral fixation surface") (e.g., see at least paragraph [0028]), such that the first seamless part is fixated distally in a direction of a length axis of the femoral bone (e.g., see at least paragraph [0034]), and a second seamless part (i.e., “second fixation surface”) adapted to be placed at the left portion of the distal portion of the femoral bone (e.g., see at least paragraphs [0026]-[0028], [0031]-[0032] and [0034]), the second seamless part (i.e., “second fixation surface”) having a curved outer surface (i.e., “bearing surface”) extending along a second frontal to dorsal curved length axis extending along the functional movement of the knee joint (e.g., see at least paragraph [0030]), and wherein the second seamless part comprises an inner surface (i.e., "femoral fixation surface") (e.g., see at least paragraph [0028]) such that the second seamless part is fixated distally in the direction of the length axis of the femoral bone (e.g., see at least paragraph [0034]), and wherein said first and second seamless parts (i.e., “first and second femoral modules”) are each adapted to be connected to each other after implantation in the knee joint of the human patient (e.g., see at least paragraphs [0026], etc.), and wherein the first and second seamless parts (i.e., “first and second 
To provide further clarity to how Clemow discloses, teaches and/or fairly suggests the claim limitation “the first and second seamless parts (i.e., "first and second femoral modules") are configured such that a joint between the first and second seamless parts is coextensive with an entire length of an articular surface of at least a lateral or medial condyle along the functional movement of the knee joint when implanted" the following details are provided. Paragraph The modular prosthesis of the invention may comprise any convenient number of modules that, when assembled within the surgically prepared region of the joint, will form a functional prosthesis on the distal end of the femur…” This expressly implies that greater than 3 modules may be used, which enhances clarity of the Examiner’s position. Nonetheless, the claims are obvious, even if two or three modules are the convenient number when taken with all of the other teachings of Clemow.  In paragraph [0032] Clemow further teaches that the location of the joints between the seamless parts may be “… [at a location] as may be required or desirable in an individual patient. Accordingly in a three-segment femoral component according to the invention the segments may range in width from about somewhat less than one-third of the width of a conventional unitary femoral component to about as much as two-thirds of the width of a conventional femoral component. For example, the width of the central segment may be chosen to be somewhat greater than one-third of the width of a conventional one-piece femoral component or somewhat less than about one-third of the width of a conventional femoral component.” Moreover, in paragraph [0034] Clemow teaches the mating surfaces between the modules is “preferably…in the proximal-distal direction relative to the femur.” Therefore, when considering the teachings of at least paragraphs [0028], [0032] and [0034] of Clemow as a whole, it is clearly understood that “the joint between the first and second seamless parts is coextensive with an entire length of an articular surface of the medical device at least when a large number of modules (e.g., greater than 3) are used and/or when the seam is provided at an offset location greater or less than a third or two thirds, etc. while not providing any other changes to the articular component except for the seam location.
Clemow expressly discloses the femoral fixation surface “adapted to contact the surgically prepared distal end of the femur and be attached by conventional methods such as an appropriate cement, mechanical fastener or the like," suggesting use of any known, conventional attachment means (e.g., see at least paragraph [0028]).  However, Clemow is silent regarding the femoral fixation surface of each of the first and second femoral modules having a clasping portion and first and second continuous extending-through fixation elements substantially as claimed.
In the same field of endeavor, namely a medical device for implantation in a knee joint of a human patient, McDowell teaches an inner surface of first and second seamless parts each having a clasping portion adapted to clasp the distal portion of the femoral bone (e.g., figures 4-6), the clasping portion (i.e., proximal most portion of the trough) being arranged at a distance to the condyle center axis that is smaller than a largest distance from the inner surface of the first or second seamless part to the condyle center axis, respectively (e.g., figures 4-6), and wherein the medical device includes first and second fixation elements (38-- wherein frontal and dorsal pins 38 or the like form each of the respective first and second portions, depending on if they aid in retaining the first or second seamless part), wherein the fasteners (38) extend from the clasping portion of the first and second seamless parts. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to try modifying the device of Clemow to include the inner surface forming a clasping surface and fasteners extending from the clasping portion, as taught and/or suggested by McDowell, in order to cover a larger articulation surface area depending on degree of femoral deformation and/or patient or surgical articulation need and in order to provide a known, suitable and reliable femoral attachment means as an obvious matter of design choice for a particular surgical need and/or surgical preference with predictable results and a reasonable expectation of success.
McDowell also expressly suggests the use of any suitable fasteners (38 or the like) (e.g., see at least col. 4, lines 52-65).  However, McDowell is also silent regarding the specific configuration wherein the fasteners are continuous extending through fixation elements selected from a group consisting of a wire, band and cord substantially as claimed.
In the same field of endeavor, namely a medical device for implantation in a knee joint of a human patient, Aram teaches a continuous extending through-going fixation element (302 or 534) useable in retention of knee prosthetic devices to a femoral bone, wherein the through-going fixation element (302 or 534) extends continuously from a first frontal portion of the medical device positioned at a frontal part of a femoral bone (e.g., figures 44 and 77), when implanted, and extending continuously through the femoral bone and continues extending into a rear portion of the medical device, positioned on a rear part of the femoral bone, when implanted, to fixate the femoral prosthetic element to the distal portion of the femoral bone, when mounted in the knee joint (e.g., see at least figures 43, 44 and 77).
Moreover, in the same field of endeavor, namely medical device for bone repair, Lamborne teaches implant to bone retention members may include one or more, screws, wires, bands, cords as obvious matters of design choice (e.g., paragraph [0084], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try modifying the device of Clemow in view of McDowell such that the first and second seamless parts each comprises a continuous extending-through fixation element, as taught by Aram and extending from the clasping portion of each of the first and second seamless parts, as a functional equivalent threaded pin or the like and, which through going fixation element may be selected as a known art-recognized functional equivalent [MPEP 2144.06] selected from the group consisting of a screw, wire, cord or band, as taught and/or suggested by Lamborne in order to use a known fastener that may be easier to install during surgery, will enhance bone fixation and ensure the medical device will not loosen from the patient’s bone over time and/or may be selected and applied in order to hold together fractured portion of a distal end of the femoral bone for a specific patient application or surgical need with predictable results and a reasonable expectation of success.
Moreover, as would be readily apparent to one of ordinary skill in the art at the time of the invention based on the above rejection, in the invention of Clemow in view of McDowell, applied above, the first and second seamless parts must have some degree of flexibility between anterior and posterior most tips of the seamless parts in order to allow for some degree of flexion between anterior and posterior most tips that are smaller than a largest distance from the inner surface of the first seamless part to the condyle center axis in order to enable the clasping portion to be implanted to the femoral condyle.  In paragraphs [0157] and [0194] and figures 43 and 77, Aram discloses fixation elements 302 and 534 that provide a combined benefit of stabilizing anterior and posterior femoral prosthesis portions [since anterior and posterior halves are already connected at lower connection by 304 or 536] and fixation to the femoral bone.  As such, in this case the application of the secondary reference to Aram provides the benefit of ensuring 
Thus, in the invention of Clemow in view of McDowell in view of Aram and further in view of Lamborne, as applied above, the prosthesis that is derived from the combined prior art references includes first and second continuous extending-through fixation elements that are one of a wire, band and cord extending between the clasping portions of the first and second seamless part, respectively, so as to keep the clasping portions clasped around the femur bone, when mounted in the knee joint for at least the reasons described in the above applied rejection and in the remarks section hereinabove in this office action.
Regarding claims 3, in the invention of Clemow in view of McDowell in view of Aram and further in view of Lamborne, as applied above, the continuous extending through fixation element (according to the applied and combined teachings of Aram and Lamborne) is attached to the medical device using a fixed arrangement at one portion and an adjustable arrangement at another portion of the medical device.
Regarding claim 5, Clemow in view of McDowell in view of Aram in view of Lamborne, as applied above, teaches a medical device that is fully capable of being placed on an intact distal portion of the femoral bone (e.g., see all figures).   Intact femoral bone includes femoral bone with only cartilage resection.
Regarding claims 7 and 8, Clemow further discloses the medical device further comprises a material selected from a group consisting of: adhesive materials (including bone cement) and 
Regarding claim 14, Clemow discloses the at least two parts are adapted to be connected to each other using at least one element selected from a group consisting of: at least one screw, at least one pin., at least one portion of at least one of the parts adapted to be introduced into another one of the parts, form fitting, welding, adhesive, pin., wire, a ball mounted into a bowl being portions of said parts, a male portion of one part mounted into a female portion of the other part, a key introduced into a lock being portions of said parts, and band (e.g., see at least Clemow: paragraphs [0026]-[0027], [0031] and [0033]).
Regarding claims 16 and 17, Clemow discloses the medical device comprises titanium (e.g., see at least paragraph [0037]).
Regarding claim 27, Clemow discloses the medical device comprises a first articulating surface adapted to replace a surface of a contacting surface of the medial condyle, a second articulating surface adapted to replace a contacting surface of the lateral condyle and a third articulating surface adapted to replace a contacting surface of a patella (e.g., see at least figures; and paragraphs [000026]-[0030], [0032] and [0035]).

Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clemow et al. U.S. publication no. 2006/0155380 A1 (“Clemow”) in view of McDowell U.S. patent no. 6,171,340 B1 in view of Aram et al. U.S. publication no. 2005/0154471 (“Aram”) in view of Lamborne et al. U.S. publication no. 20080177306 A1, as applied above, and further in view of Hodorek U.S. publication no. 2008/0051889.
Regarding claims 9-11, as described supra, Clemow in view of McDowell in view of Aram in view of Lamborne teaches the invention substantially as claimed.  Clemow in view of McDowell in view of Aram in view of Lamborne is silent regarding the device further comprising a fluorpolymer material or lubricating fluid positioned between the medical device and a contacting surface of the tibia bone or prosthesis, substantially as claimed.  In the same field of endeavor, namely knee prosthesis, Hodorek teaches including a fluorpolymer material or lubricating fluid positioned between the medical device and a contacting surface of the tibia bone or prosthesis in order to reduce friction in the knee joint (e.g., paragraph [0020]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Clemow in view of McDowell in view of Aram in view of Lamborne to include the lubricating fluid, as taught by Hodorek, in order to reduce friction in the knee joint and therefore prevent debris therein and/or failure thereof. 

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Clemow et al. U.S. publication no. 2006/0155380 A1 (“Clemow”) in view of McDowell U.S. patent no. 6,171,340 B1 in view of Aram et al. U.S. publication no. 2005/0154471 (“Aram”) in view of Lamborne et al. U.S. publication no. 20080177306 A1, as applied above, and further in view of Pendleton et al. U.S. publication no. 2006/0178749 ("Pendleton").
Regarding claim 18, as described supra, Clemow in view of McDowell in view of Aram in view of Lamborne teaches the present invention substantially as claimed.  Clemow expressly discloses “...the modular prosthesis may be made of any conventional material used in such prostheses…" (Paragraph [0037]).  However, Clemow in view of McDowell in view of Aram in view of Lamborne is silent regarding the medical device formed from a metal that is tantalum.  In re Leshin, 125 USPQ 416.
Claims 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clemow et al. U.S. publication no. 2006/0155380 A1 (“Clemow”) in view of McDowell U.S. patent no. 6,171,340 B1 in view of Aram et al. U.S. publication no. 2005/0154471 (“Aram) in view of Lamborne et al. U.S. publication no. 20080177306 A1, as applied above, and further in view of Maghribi U.S. publication no. 2007/0128420.
Regarding claims 19 and 20, Clemow in view of McDowell in view of Aram in view of Lamborne teaches the invention substantially as claimed.   Clemow in view of McDowell in view of Aram in view of Lamborne is silent regarding the medical device comprises multiple layers substantially as claimed.  In the same field of endeavor, namely medical prosthesis that interface with patient tissue, Maghribi teaches concepts of using a composite coating that includes Parylene, which is fully capable of protecting portions of the implant against undesired body cells, to protect implanted components (e.g., see at least paragraphs [0006] and [0028]). It would have been obvious to one of ordinary skill in the art at the time of the invention to try modifying the device of Clemow in view of McDowell in view of Aram in view of Lamborne to include an additional composite Parylene layer, as taught by Maghribi, in order provide a . 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7, 8, 12, 14, 19, 27 and 28 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 39, 41, 42, 44-47 and 50-54 of copending Application No. 13/382,863 in view of Clemow et al. U.S. publication no. 2006/0155380 A1 (“Clemow”) and further in view of Aram et al. U.S. publication no. 2005/0154471 ("Aram”).  Although the conflicting claims are not identical, they are not patentably distinct from each other, since the copending application claims are narrow in some respects and broader in others.  With respect to those recitations making the copending application claims narrower than the present claims, species anticipates genus.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  One of ordinary skill in the art at the time of the invention would recognize those features contained within the present application claims but not contained within the copending application claims as being taught by Clemow and/or Aram (see above rejection).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of the copending application claims to include features of the present application claims, as taught by Clemow and/or Aram in order to provide separation between components at any desirable location (e.g., see at least Clemow: paragraphs [0032]-[0034], etc.) and combine features the inner surface configuration (e.g., as described and shown 
Claims 9-11 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 39, 41, 42, 44-47 and 50-54 of copending Application No. 13/382,863 in view of Clemow in view of Aram and further in view of Hodorek U.S. publication no. 2008/0051889.  As described supra, the copending application claims in view of Aram teaches the invention substantially as claimed.  The copending application claims in view of Aram is silent regarding the device further comprising a fluorpolymer material or lubricating fluid positioned between the medical device and a contacting surface of the tibia bone or prosthesis, substantially as claimed.  In the same field of endeavor, namely knee prosthesis, Hodorek teaches including a fluorpolymer material or lubricating fluid positioned between the medical device and a contacting surface of the tibia bone or prosthesis in order to reduce friction in the knee joint (e.g., paragraph [0020]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of the copending application claims in view of Aram to include the lubricating fluid, as taught by Hodorek, in order to reduce friction in the knee joint and therefore prevent debris therein and/or failure thereof. 
Claims 16-18 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 39, 41, 42, 44-47 and 50-54 of copending Application No. 13/382,863 in view of Clemow in view of Aram and further in view of Pendleton et al. U.S. publication no. 2006/0178749 ("Pendleton").  As described supra, the copending application claims in view of Aram teaches the invention substantially as claimed.  The copending application claims in view of Aram is silent regarding the medical device formed from a metal that is titanium or tantalum.  In the same field of endeavor, namely knee prosthesis, Pendleton teaches titanium and tantalum as selected among known metals as an obvious matter of design choice (e.g., paragraph [0017]). It would have been obvious to one of ordinary skill in the art at the time of the invention to select titanium or tantalum as a metal for the device of the copending application claims in view of Aram, as taught by Pendleton, as a suitable implant material chosen from a finite group of known, suitable implant materials, an obvious matter of design choice, with predictable results and a reasonable expectation of success.  Note In re Leshin, 125 USPQ 416.
Claim 20 is provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 39, 41, 42, 44-47 and 50-54 of copending Application No. 13/382,863 in view of Clemow in view of Aram and further in view of Maghribi.  As described supra, the copending application claims in view of Aram teaches the invention substantially as claimed.  The copending application claims in view of Aram is silent regarding including a Parylene layer to protect against body cells.  In the same field of endeavor, namely knee prosthesis, Maghribi teaches concepts of using a Parylene coating to protect components. It would have been obvious to one of ordinary skill in the art at the time of the 
Claims 1, 3-5, 7-12, 14, 16-20 and 27 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 27-37 and 39-43, 46 and 47 of copending Application No. 13/978,316 in view of Clemow.  Although the conflicting claims are not identical, they are not patentably distinct from each other, since the copending application claims are narrow in some respects and broader in others.  With respect to those recitations making the copending application claims narrower than the present claims, species anticipates genus.  In re Goodman
These are all provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCIA L WATKINS/Primary Examiner, Art Unit 3774